Case: 09-31034     Document: 00511214208          Page: 1    Date Filed: 08/25/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 25, 2010
                                     No. 09-31034
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

BRYAN KEITH STANLEY, also known as Tim Fowler,

                                                   Plaintiff-Appellant

v.

OUACHITA CORRECTIONAL CENTER; ROYCE TONEY; MEDICAL STAFF
OF OUACHITA CORRECTIONAL CENTER; JOHN DOE; JANE DOE;
SHERIFF’S DEPARTMENT OUACHITA PARISH; POLICE JURY OF
OUACHITA PARISH, Financial Commissioner; LOUISIANA STATE
UNIVERSITY MEDICAL CENTER; CONWAY HOSPITAL; UNKNOWN
DEPUTY, Maintenance for Ouachita Correctional Center; RICKY MARTIN,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                               USDC No. 3:09-CV-863


Before REAVLEY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        Bryan Keith Stanley, former Louisiana prisoner # 2602323, proceeding pro
se and in forma pauperis, filed a civil rights complaint against various
defendants alleging that he was injured as a result of unsafe conditions at the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31034    Document: 00511214208 Page: 2        Date Filed: 08/25/2010
                                 No. 09-31034

Ouachita Correctional Center, that he was denied adequate medical care, and
that the defendants failed to protect him from assaults perpetrated by inmates.
On September 14, 2009, the district court issued a ruling and judgment
dismissing Stanley’s claims related to unsafe prison conditions and the
defendants’ failure to protect him from inmate violence. The district court
remanded Stanley’s inadequate medical care claim to the magistrate judge for
further proceedings. On September 19, 2009, the magistrate judge issued a
memorandum ordering that Stanley amend his complaint and provide specific
factual allegations supporting his remaining claim.        On October 21, 2009,
Stanley filed a notice of appeal from the district court’s September 14, 2009,
judgment and the magistrate judge’s September 21, 2009, memorandum order.
The district court dismissed Stanley’s denial of adequate medical care claim and
entered a final judgment on January 12, 2010.
      We must examine the basis of our jurisdiction sua sponte, if necessary.
Clark v. Johnson, 278 F.3d 459, 460 (5th Cir. 2002), abrogation on other grounds
recognized by Rosales v. Quarterman, 565 F.3d 308, 312 (5th Cir. 2009). The
district court’s September 14, 2009 judgment did not dispose of Stanley’s denial
of adequate medical care claim. Thus, neither it nor the magistrate judge’s
September 21, 2009 memorandum order was a final judgment for purposes of 28
U.S.C. § 1291. See McLaughlin v. Mississippi Power Co., 376 F.3d 344, 350 (5th
Cir. 2004). The appeal does not fit within any of the categories of appealable
interlocutory orders listed in 28 U.S.C. § 1292, the district court did not certify
the judgment for immediate appeal pursuant to Rule 54(b) of the Federal Rules
of Civil Procedure, and neither the district court’s judgment nor the magistrate
judge’s memorandum order resolved issues separate from the merits that would
be unreviewable on appeal from a final judgment.           See § 1292; Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949). Finally, although a
premature notice of appeal may be deemed timely filed under Rule 4(a)(2) of the
Federal Rules of Appellate Procedure, Stanley’s appeal is not saved by that rule

                                        2
  Case: 09-31034    Document: 00511214208 Page: 3      Date Filed: 08/25/2010
                                No. 09-31034

because the district court had not finally disposed of all of the claims in the
judgment from which Stanley appealed. See FirsTier Mortgage Co. v. Investors
Mortgage Co., 498 U.S. 269, 276 (1991); United States v. Cooper, 135 F.3d 960,
961-63 (5th Cir. 1998). Therefore, we lack jurisdiction to consider the instant
appeal.
      Accordingly, Stanley’s appeal is DISMISSED for lack of jurisdiction.




                                      3